Casey, J.
Appeal from a judgment of the County Court of Essex County (Dawson, J.), rendered February 15, 1994, convicting defendant upon his plea of guilty of the crime of driving while *812intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
By his guilty plea, defendant forfeited any claim of transactional immunity based upon CPL 190.45 (2) (see, People v Flihan, 73 NY2d 729).
Cardona, P. J., Mercure, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.